An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTHoNY J. BURRIQLA, No. 62583
Petitioner, l

JACK PALMER, WARDEN,     
Respondent. d

ORDER DENYING PETITION

 

This is a proper person petition for a writ of mandamus.
Petitioner seeks an order compelling the district court to issue an order
disposing of several different motions filed by petitioner. We have
reviewed the documents submitted in this matter, and without deciding
upon the merits of any claims raised therein, we decline to exercise

original jurisdiction in this matter. S_ee_ NRS 34.170. Acc0rdingly, we

ORDER the petition DENIED.
\A `“~\/ ’ 
/Gibb@ns
\ amy l/e/§ , J. L...... , J.
Douglas Saitta

cc: Anthony J. Burriola
Attorney General/Carson City
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAnA

(o) 1947/a